Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00787-CV

                                      Helen HERRERA,
                                          Appellant

                                               v.

                                      Julia MARTINEZ,
                                            Appellee

                       From the County Court, Atascosa County, Texas
                                   Trial Court No. 7296
                        Honorable Diana J. Bautista, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the matter is REMANDED to the trial court for further proceedings consistent
with this court’s opinion.

       It is ORDERED that appellant Helen Herrera recover her costs of this appeal from appellee
Julia Martinez.

       SIGNED April 30, 2014.


                                                _____________________________
                                                Marialyn Barnard, Justice